DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (JP 2013-105076A). Machine English translation provided for purposes of citation.
	Regarding claim 1, Yamaguchi discloses a light flux controlling member configured to control a distribution of light emitted from a light-emitting element, the light flux controlling member comprising: an incidence surface that is an inner surface of a recess that is open toward a rear side of the light flux controlling member so as to intersect a central axis of the light flux controlling member, the incidence surface being configured to allow incidence of the light emitted from the light-emitting element (Fig. 6, 143; Paragraph [0036]); an emission surface disposed on a front side of the light flux controlling member so as to intersect the central axis, the emission surface being configured to emit, to outside, light 
	Regarding claim 2, Yamaguchi further discloses wherein an annular groove having an annular shape is formed in the rear surface so as to surround the opening edge of the recess; wherein the annular groove includes a first inner surface and a second inner surface, the first inner surface being closer to the central axis than the second inner surface, the second inner surface being farther from the central axis than the first inner surface (Figs. 6 & 8b; Paragraph [0040-0045]); wherein in a cross section including the central axis, the second inner surface is tilted such that the second inner surface comes closer to the rear side as the second inner surface goes away from the central axis (Fig. 8b); and wherein the protrusion is disposed in the second inner surface (Fig. 13, 146 & 144; Paragraph [0062]—Note that 146 is shown as extending from one peak to another peak of the grooved pattern of 144, which characteristically places it on the second inner surface).
	Regarding claim 4, Yamaguchi further discloses wherein the end surface of the protrusion is a flat surface (Fig. 6, 146).
	Regarding claim 6, Yamaguchi further discloses a light-emitting device, comprising: a light-emitting element; and the light flux controlling member according to claim 1 that is disposed such that the central axis is aligned with an optical axis of the light-emitting element (Fig. 5; Paragraph [0026]).
	Regarding claim 7, Yamaguchi further discloses a surface light source device, comprising: a plurality of the light-emitting devices according to claim 6; and a light diffusion plate configured to allow light from the plurality of light- emitting devices to pass through the light diffusion plate while diffusing the light (Paragraph [0026]).
	Regarding claim 8, Yamaguchi further discloses a display device, comprising: the surface light source device according to claim 7; and an irradiation target member configured to be irradiated with light emitted from the surface light source device (Paragraph [0003]).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879